Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        13-NOV-2020
                                                        02:07 PM
                                                        Dkt. 9 ODAC




                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           KATHERINE DUDOIT,
                   Petitioner/Petitioner-Appellant,

                                 vs.

    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAIʻI,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DAA-18-00009)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and Wilson, JJ., and
    Circuit Judge Somerville, assigned by reason of vacancy,
                  with McKenna, J., dissenting)

          Petitioner/Petitioner-Appellant’s Application for Writ
of Certiorari, filed on September 14, 2020, is hereby rejected.
          DATED:    Honolulu, Hawaiʻi, November 13, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Michael D. Wilson

                                /s/ Rowena A. Somerville